Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Petros appeals the district court’s order and judgment granting the City of Wheeling’s request for attorney’s fees and issuing a pre-filing injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Petros v. Boos, No. 5:10-cv-00077-FPS, 2010 WL 4513797 (N.D.W.Va. Nov. 2, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.